Name: Commission Regulation (EC) No 2839/95 of 8 December 1995 allocating for 1995 the Community contribution to the scrapping funds referred to in Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: EU finance;  maritime and inland waterway transport;  economic policy
 Date Published: nan

 No L 296/4 I EN I Official Journal of the European Communities 9 . 12. 95 COMMISSION REGULATION (EC) No 2839/95 of 8 December 1995 allocating for 1995 the Community contribution to the scrapping funds referred to in Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport financial contribution from the Community amounting to ECU 5 million for the scrapping of vessels on the common waiting list referred to in Article 8 (6) of Regula ­ tion (EEC) No 1102/89 . Of this ECU 3 650 000 shall go to the scrapping of dry ­ cargo vessels and pusher craft and ECU 1 350 000 to the scrapping of tankers. 2 . Working in conjunction with the scrapping fund authorities, the Commission shall establish the updated version, on entry into force of this Regulation , of the abovementioned common waiting list for the two separate accounts referred to in Article 3 (3) of Regulation (EEC) No 1101 /89 . The budgetary appropriations of these two separate accounts shall be allocated by the funds to owners applying for scrapping premiums in order of entries on the common waiting list until the financial resources avai ­ lable have been completely used up. The authorities of the funds shall notify the owners of vessels forthwith of acceptance of their requests . 3 . The Commission shall decide before 31 December 1995 on the allocation of the financial resources referred to in paragraph 1 between the scrapping funds as a func ­ tion of the requests for premiums accepted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 on 27 April 1989 on structural improvements in inland waterway transport ('), as last amended by Regulation (EC) No 2819/95 (2), and in particular Articles 4a (2) and 10 (3) thereof, Whereas Regulation (EEC) No 1101 /89 introduced arran ­ gement for structural improvements in inland waterway transport involving scrapping measures coordinated at Community level ; Whereas provision has been made for a financial contri ­ bution from the Community to the scrapping funds referred to in Regulation (EEC) No 1101 /89 for the scrap ­ ping of vessels on the common waiting list referred to in Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101 /89 on structural improvements in inland waterway transport (3), as last amended by Regulation (EC) No 3039/94 (4) ; whereas appropriations have been entered in the general budget of the Community for 1995 ; whereas the Commission must divide this contribution for 1995 between dry cargo vessels and pusher craft and tankers according to the current situation regarding requests for premiums and allocate it to the scrapping funds, HAS ADOPTED THIS REGULATION : Article 1 1 . The scrapping funds referred to in Article 3 ( 1 ) of Regulation (EEC) No 1101 /89 shall receive for 1995 a Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 December 1995. For the Commission Neil KINNOCK Member of the Commission (') OJ No L 116, 28 . 4. 1989, p. 25 . (*) OJ No L 292, 7. 12. 1995, p. 7 . (3) OJ No L 116, 28 . 4. 1989, p. 30 . h) OJ No L 322, 15 . 12. 1994, p. 11